Title: [Diary entry: 31 March 1785]
From: Washington, George
To: 

Thursday 31st. Mercury at 52 in the Morning—56 at Noon and 60 at Night. Wind very hard all day from west—weather clear. Mr. Lee went away after Breakfast and in the Afternoon Mr. Thos. Hanson & two of his Sisters arrived and Nelly Hanson came in. Planted the Scarlet or French honey suckle (as my Gardner calls it, & which he says blows all the Summer) at each Column of my covered ways—as also against the circular walls between the Store house &ca. and the two new necessaries. Also planted the Gilder rose & Persian Jessamine opposite thereto on the Walks leading up to these necessaries—4 of the first and Six of the latter on each walk.